DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Applicant’s amendment to claims and arguments filed on July 12, 2022 have been received and entered. Claims 1, 9, 10-11 and 32 have been amended, while claims 20, 24-25 and 28 have been canceled. Claim 35 is newly added. Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are under consideration. 
Priority
It is noted that instant application is a continuation of US application no 14/056,434, filed on 10/17/2013, which is a Divisional of 13/740,727, filed on 01/14/2013, now USP 9505827, which is divisional of US application no 13/310,431, filed on 12/02/2011, which is a CIP of PCT/GB2010/051122 07/07/2010, which claims benefit of 61/223,960 07/08/2009.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Allowable Subject Matter
Claim 32 is free of prior art.
Withdrawn -Claim Rejections - 35 USC § 112 
Claims 1-9, 10-19, 21-23, 26-27, 29-30 and 32 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, fails to provide an enablement for the full scope of the claimed invention. Applicant amendment to the instant claims to require that the recited kappa enhancer is an intronic kappa enhancer (Exi) obviates the basis of the rejection. Applicant’s argument that the specification supports positioning the human gene segments anywhere between the 3'-most endogenous J4/Jk gene segment and endogenous Emu” is found persuasive, therefore, previous rejection is withdrawn. It is noted that while instant specification exemplifies insertion of human light chain variable gene segment and one specific location (figure 14), but assert the specification supports positioning the human gene segments anywhere between the 3'-most endogenous Jk gene segment and endogenous Ck”. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

New-Claim Rejections - 35 USC § 112-new matter- necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 16-19, 21-23, 26-27, 29-30, 31-32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of limitation “said chimeric immunoglobulin light chain locus comprising unrearranged human Igk V and J gene segments at an endogenous Igk locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous Ck gene segment of a mouse Igk locus” (claim 1) is considered new matter. A further review of the instant specification, examiner could only find support for chimeric immunoglobulin light chain locus comprising unrearranged human Igk V and J gene segments at an endogenous Igk locus upstream of and operatively linked to a kappa light chain constant region comprising an endogenous Ck gene segment of a mouse Igk locus (see figure 14). There is no explicit or implicit support for chimeric immunoglobulin light chain locus comprising unrearranged human Igk V and J gene segments at an endogenous Igk locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous Ck gene segment of a mouse Igk locus.  Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the immunoglobulin light chain locus, as claimed. MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed…If a claim is amended to include subject matter, limitation or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. Applicant should therefore specifically point out the support for any amendment made to the disclosure”.  Claims 2-8, 16-19, 21-23, 26-27, 29-30, 31-32 and 35 are included in the rejection as they directly or indirectly depend from the rejected base claim. This is a new matter rejection.

Withdrawn -Claim Rejections - 35 USC § 103
Claims 9-11, 13-15, 22-23, 29-30, 33 and 34 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). The rejection is withdrawn in preference for the new rejection as set forth below. 
Claims 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record. The rejection is withdrawn for the reasons discussed supra. 
Claim 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)as applied above for claim 1 and Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed supra. 

New -Claim Rejections - 35 USC § 103-necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-11, 13-15, 22-23, 29-31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). 
It is relevant to note that previous obviousness rejection is modified in view of amendments and applicant’s argument suggesting presence of human gene segments anywhere between the 3'-most endogenous JH/Jk gene segment and endogenous Emu would be enabling. Therefore, to the extent claim read on dinucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron that is structurally and/or functionally indistinguishable from the corresponding (at) dinucleotide of "mouse origin, the rejection is applicable to instant claims. 
Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, therefore recitation of truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intronPage 15 of 43. (See MPEP 2111.03). The claim as such is interpreted to encompass deletion of a single, or two nucleotide from the mouse JC intron.  Claims 22, 29 and claims dependent therefrom recite only one active method step of expressing said antibody or antigen binding fragment thereof from a mouse, of claim 1 or expressing from said antigen-stimulated transgenic mouse of claim 1 an antibody. The recitation of 'wherein' said human heavy and light chain of a mouse of claim 1 immunized with an antigen or contacted with an antigen is considered product-by-process limitations,  the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH and/or IgL chain variable region is expressed from the generically recited mouse of claim 1, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH and IgL chain variable region and a human IgH and IgL chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH  and IgL chain variable region. Absent showing that the process imparts a novel or unexpected property to the recited mouse, as it is interpreted as equivalent genetically modified mouse from prior art comprising a human immunoglobulin heavy (IgH) and light (IgL) chain comprising a human IgH chain and IgK chain variable region. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced product. 
With respect to claims 1-2, 6-11, Murphy discloses "a transgenic mouse having a genome comprising human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci such that the transgenic mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region" (col. 7, lines 13-15). It is further disclosed that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). Murphy et al explicitly claims “a genetically modified mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci, and the human heavy chain V, D, and J gene segments and human light chain V
and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form a hybrid heavy chain locus and hybrid light chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse (claim 2 of ‘323). It is further disclosed that the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation (see claim 2 of ‘323). 
It is noted that Murphy discloses homologous integration of “a large human insert spanning from several human V gene segments through the entire human  DJ region using a mouse homology arm containing the mouse region immediately adjacent to, but not including, the mouse J segments (page  46, lines 25-28). In view of foregoing disclosure one of ordinary skill in the art would conclude that recitation of entire human DJ region would encompass a chimeric J/C intron in the IgH locus of a Murphy mouse because at least some human intronic DNA must have been included to include the entire DJ region in order to avoid cleaving the DNA immediately next to the 3' human JH gene segment meeting the limitation of chimeric JC intron.  The altered ES cell is then injected into a mouse embryo to transmit the modification into the mouse germline (see page 2, lines 17-19, page 46, lines 34-35). Thus, Murphy teaches transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising: i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments; ii) plurality of human D gene segments, iii) plurality of human JH gene segments, iv) a mouse J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ, and v) an endogenous murine constant CH gene segment (Figures 4A-B; pg 44, lines 5-18), wherein said C region comprises mouse Cμ and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (page 44, lines 5-7); and vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented, human IgH variable region gene segments, , the endogenous variable region gene segments are replaced in whole with the homologous/orthologous human variable region gene segments (page 10, lines 16-19).
	Regarding claims 2, 6, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (col. 20, lines 49-56). Further direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci suggest that mouse is nonfunctional to express endogenous mouse IgH and IgKappa chain.
	Regarding claim 7, Murphy et al teach a direct substitution of the human V-D-J/VJ regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (col. 20, lines 49-52).
With respect to claim 9, Murphy et al teaches method of making said transgenic mouse by  direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. Murphy explicitly contemplated that the murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see example 3). It is further disclosed that construct comprises gene segment V6-1 to JH6 in human germline order (see figure 4a) inserted upstream of the endogenous mouse constant region. Murphy et al further discloses individual replacement of the heavy, kappa and lambda loci, and replacement of such loci in part, such that the genome of the modified rodent or rodent cell still comprises endogenous V(D)J regions that have not been deleted , the separate disclosures of modified heavy chain, kappa chain and lambda chain loci in claims and the references to replacement of the loci in part.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see, claim 2 of ‘323, col. 23, lines 5-15 and example 3 ). Murphy discloses "a transgenic mouse having a genome comprising human heavy and light chain variable region loci operably linked to endogenous mouse constant region loci such that the transgenic mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region" (col. 7, lines 13-15). It is further disclosed that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). It is further disclosed that the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation (see claim 2 of ‘323). 
It is noted that Murphy discloses homologous integration of “a large human insert spanning from several human V gene segments through the entire human  DJ region using a mouse homology arm containing the mouse region immediately adjacent to, but not including, the mouse J segments (page  46, lines 25-28). In view of foregoing disclosure one of ordinary skill in the art would conclude that recitation of  entire human DJ region would encompass a chimeric  J/C intron in the IgH locus of a Murphy mouse because at least some human intronic DNA must have been included to include the entire DJ region  in order to avoid cleaving the DNA immediately next to the 3' human JH gene segment meeting the limitation of chimeric JC intron.  The altered ES cell is then injected into a mouse embryo to transmit the modification into the mouse germline (see page 2, lines 17-19, page 46, lines 34-35).
With respect to claims 10, Murphy et al  teach a  method of inserting  in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see claims 7-10). 
Regarding claims 17-19, 22-23, Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). It is further disclosed that the mouse may be used as a source of DNA encoding the variable regions of human antibodies. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see page 52). Murphy et al further teach an antibody comprising a human variable region encoded by the genetically modified variable gene locus operably linked to endogenous mouse constant region, wherein it further comprising a human constant region (see claims 26-28 of ‘630). 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens teaches removing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) (limitation of 9 and 10). 
 Regarding claims 13-15, Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). It is disclosed that the antibodies produced by the mice possess mouse constant regions, …. have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).
It is further disclosed that murine immunoglobulin heavy chain intronic enhancer, Emu, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' mouse enhancer region appears to be critical for class switching  as well as heavy chain gene expression at later stages of B cell differentiation, therefore,  it is desirable to maintain these (mouse) sequences intact (col. 21, line 2-14). Thus, it is apparent that the unrearranged human heavy chain DNA of the chimeric J/C intron of the enhancer and the switch element of are operatively linked to mouse C region (see figure 4). 
(b) exposing the mouse as described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; 
(c) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody (see col. 8, line 60- col. 9 line 1-2). 
Murphy et al teach d) operably linking the DNA encoding the variable regions of (c) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies and e) growing the cell under such conditions as to express the human antibody; and e) isolating the antibody (see col. 8, line 55-col. 8 line 1-15) (limitation of claims 26-27, 29-30). It is further disclosed that “a hybridoma is created from the spleen of the mouse exposed to antigenic stimulation” (col. 9, lines 13-14) and “production of antibodies that could be used as human therapeutics” (col. 23, lines 21-22) (limitation of claim 30).
However, combination of references does not teach human JC intronic DNA is contiguous with truncated mouse JC intronic DNA upstream of said mouse Emu and wherein said truncated mouse JC intronic DNA comprises said mouse E, such that said mouse is functional to rearrange said human heavy chain V gene segments, D gene segments and J gene segments and to produce.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art, to modify the method of producing mouse, cell or isolating an antigen specific antibody from a cell derived from the transgenic  homozygous mouse by modifying the method of  Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron to produce genetically modified cells, embryo and mouse, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof , with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH and IgLvariable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH and IgL variable region DNA such that only human IgH and IgL variable domains expressed from the immunoglobulin locus. Absent of any specific resulting phenotype affected by the length of truncation of mouse JC intron or criticality JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art would immediately recognize that the single or few nucleotide of the mouse and human J/C intron sequences are identical and could be interpreted as chimeric JC intron. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse or ES cells using site specific replacement of human Ig heavy and light chain locus in mouse endogenous IgH/IgL locus between the 3' end of J gene segments  and Cmu regions because prior art successfully reported  targeted strategy to produce transgenic mouse as reported by Murphy,  while Tanamachi as evident from Grosveld reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi as evidenced by Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51)   to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 3, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidenced by Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record.
The teaching of Murphy, Stevens , Tanamachi as evident from Morrison have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly said enhancer and said constant region wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to position the chimeric junction within the J/C intron less than 1kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer as an obvious modification of a Murphy mouse in view of Tanamachi and Morrison, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  Absent evidence of any unexpected or superior results, one of ordinary skill in the art reviewing the teaching of prior art would have been motivated to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of ordinary skill in the art would have expected reasonable expectation of success particularly since prior art successfully reported unrearranged human variable region segment inserted within chimeric JC intron resulting in production of hybrid antibody in response to an antigen as in Tanamachi. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 1, 4-5, 27, 31 and 35  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), as evidence by Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1 and Adams (Genomics. 2005 December; 86 (6):753-8).
The combination of references differs from instant invention by not disclosing said endogenous mouse locus  is Sv129 strain.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Morrison and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain mouse to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 10-11, 13-14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1 and 10, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).
The teaching of Murphy et al, Stevens, Valenzuela and Tanamachi have been described above and relied in same manner here. The combination of references differs from claimed invention by not explicitly disclosing transgenic mouse comprising said progeny (B-cell). 
Stevens Patents teaches “[m]ethods for generating human antibodies, said method comprising "administering antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (col. 9, lines 19-23). As described by the Stevens Patent, The method provides a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). The Stevens Abstract reports that "[b]y replacing only the variable segments at the heavy.., chain loci, endogenous gene control mechanisms are retained" and that "[b]y leaving the mouse constant regions intact, antibody effector functions, such as Fc receptor and complement binding, are conserved" (lines 7-10). The Stevens Abstract further reports that"the mice exhibit wild type immune systems, with normal populations at all stages of B cell development, and normal rates of variable segment usage, somatic hypermutation and class switching" (lines 11-13). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24). It is disclosed that the mouse are immunized with human IL-4R by direct injection of purified antigen in an adjuvant or indirectly by providing the DNA sequence of hIL-4R in a DNA plasmid that contains the hIL-4R gene and expresses hIL-4R using the host's cellular protein expression machinery to produce antigen polypeptide in vivo. It is further disclosed that optimal immune response could be obtained by subsequent boosting for assessment of progression of anti-antigen response (example 1).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy et al, Stevens, Tanamachi, Morrison and Stevens to modify the method of Murphy by isolating progeny cells expressing said antigen specific antibody to isolate nucleic acid encoding said polypeptide using the method of Stevens Patent, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in isolating a polypeptide comprising human Ig variable region of an antigen specific using the method disclosed in Murphy and/or Stevens from the mouse of Murphy because prior art successfully reported  isolating antigen-specific lymphocytes  and  B cells from the mouse exposed to antigen to produce hybridoma cells and isolate nucleic acid encoding antibody and /or antibody directed against antigen to produce affinity matured antibody. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Examiner Note: Should applicant amend the claims to recite genotype of mouse such as one set forth in claim 32 that is distinct from the mouse of Murphy or provide evidence of criticality of chimeric JC intron comprising truncated moue JC intron resulting in unexpected and/or superior phenotype, instant obviousness rejection may be overcome, pending further consideration.  

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new modified rejection of claims, they are addressed as follows. 
Applicant argues that V region component of antibodies generated by the recited method steps require predictability as one of ordinary skill in the at could not have predicted the effect of truncating the mouse JC intron of a chimeric IgH locus at the endogenous on the rearrangement process of the unrearranged human variable gene segment (in part relying on para. 22 of the van Dijik’s declaration). Applicant argues that mouse disclosed in Murphy comprises fully moues JC intron. Applicant argues that without a motivation or an expectation of success required for a prima facie case of obviousness for modifying the mouse taught by Murphy, using the teaching of Tanamachi, to arrive at the instantly recited chimeric IgH locus, Applicant submits a prima facie case of obviousness has not been achieved. Applicants’ arguments have been fully considered, but are not found persuasive.
 In response to applicant’s argument that JC intron of the chimeric Ig kappa locus of the mouse of the claimed invention comprises a truncated mouse Ig kappa JC intronic DNA that is different from Murphy, it is emphasized that instant specification fails to disclose that the truncated mouse JC intron is a critical feature. Further, instant claims are broad and read on "truncated mouse JC intron” that comprises a single nucleotide or few nucleotide differences. Additionally, method of making mouse or ES cells requires any specific resulting phenotype that would distinguish the resulting mouse or cell from one disclosed in prior art.  As stated in previous office action, the scope of the claim has been broadened by deleting the limitation of wherein the truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA upstream of the kappa enhancer. The specification teaches a chimeric Ig locus in which human kappa variable region gene segments are positioned at the mouse endogenous lgK locus. Applicant has argued in response to scope of enablement rejection that presence of human V-J gene segments into an endogenous Ig locus could be positioned between the last endogenous mouse J gene segment and the endogenous mouse intronic Ei enhancer (emphasis added). Murphy et al and the van Dijk Declaration both emphasize to the requirement (by Murphy) to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). The newly cited art of Wagner et al taught wherein the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration).
Absent evidence of criticality of truncation of JC intron, the claim read on a single nucleotide or dinucleotide, e.g. adenosine and/or thymidine (at), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally indistinguishable from the corresponding (at) single or dinucleotide of "mouse origin". In the instant case, neither the instant specification, nor the van Dijk declaration provide any evidence that the presence/absence of a di , nucleotide motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide. Rather, the structural domain of the endogenous mouse mu enhancer was recognized by the ordinary artisan to be structurally distant from the 5' boundary of the J/C intron (see, Aguilera et al, Figure 1). Absent evidence contrary the resulting chimeric JC intron comprising a truncated mouse JC intron is not considered material to patentability.
On pages 24-29 of the applicant’s argument, applicant argues that unlike the JC intron which comprises DNA of the full mouse JC intron taught by Murphy, Fig. 2 of Stevens appears to disclose a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region, with no indication of mouse JC intronic DNA. Because the JC intron of the chimeric IgH locus of the mouse taught by Stevens differs from that of the mouse taught by Murphy, Stevens is not evidentiary of Murphy. Applicant notes that in contrast to the megabase length of the chimeric IgH locus encompassed by some of the instant claims and taught by Murphy, the randomly integrated, 57 kb chimeric IgH transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Ep and Cu. With few apparent regulatory sequences in the Tanamachi construct above, motivation to modify the chimeric IgH locus taught by Murphy et al. by replacing it with the chimeric locus taught by Tanamachi is lacking. Applicant cite figure 4C and D of Murphy to assert that it would not be predictable for one of ordinary skill in the art to have combined the chimeric JC intron of the randomly positioned chimeric IgH locus taught in prior art while position the human V gene segment at the endogenous IgH locus by Murphy. Applicant notes the presence of human JC intronic DNA and full-length mouse JC intronic DNA in the chimeric IgH locus taught by Murphy will mean by there will be a duplication of at least 1| nucleotide and up to 12 nucleotides when the mouse strain is i298. Therefore, there is no problem in identifying both the human and mouse nucleotides in the JC intron of the Murphy mouse.  Applicants’ arguments have been fully considered, but are not found persuasive.
As stated above, instant claims are broad and instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse JC intron.  In the instant case, both the instant transgenic mouse, and the transgenic mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further those of ordinary skill in the art immediately recognize that there is only limited option (fully human intron, fully mouse intron or chimeric JC intron) options when creating a chimeric human/mouse JC intron, wherein the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Applicant has provided no objective evidence that the presence/absence of a single or few nucleotide motif of human origin at the human/mouse junction at the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide.
 In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy. Further, newly cited art of Wagner teaches that the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron (Figure 1, HulgH configuration), wherein the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994 Figure 1). Additionally, Wagner et al successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." As stated above, Applicant has provided no objective evidence that the presence a single nucleotide, e.g.adenosine (a), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin".  In response to applicant’s argument that there would be duplication of at least 1 or upto 12 nucleotide,  it should be noted that examiner has previously indicated that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. Because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region as first 12 nucleotide of mouse JC intron are identical to human JC intron . Given that there are no structural differences in the nucleotides of a mouse and a human.  Therefore, it is reasonable to state that the source of those nucleotides would have been not expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain, further emphasizing the technical irrelevance of the chimeric J/C intron comprising truncated mouse JC intron of any size feature as broadly claimed.
On pages 29-30 of the applicant’s argument, applicant argues and rely on van Dijk (see para. 24) and Bradley’s (see para 6) declaration to argue that one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH focus”. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that Murphy et al and the van Dijk’s or Bradley’s all emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ recombination. One of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that the endogenous mouse mu enhancer is present downstream to the start of the J/C intron (Tanamachi fig. 1 and Aguilera Fig, 1). Examiner has earlier indicated that claimed chimeric JC intron is broad and read on a chimeric JC intron comprising a single or a dinucleotide  of human origin that is indistinguishable from dinucleotide of mouse origin. It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration as in Tanamachi while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus as in Murphy particularly since both disclosed the transgenic mice are able to produce human/mouse chimeric IgH polypeptides. Further, applicant in part agree that Murphy et al and Tanamachi et al, teach a human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) , human JC Intron (Stevens) or a human/mouse chimeric J/C intron (Tanamachi et al and Wagner) that were recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. The instant specification fails to disclose criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse intron that reads on few missing e nucleotides of mouse JC intron. One of ordinary skill in the art immediately recognize that there are only limited options when creating a chimeric human/mouse JC intron, wherein  the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human variable gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
In response to applicant's argument that Morrison describes a cell line containing a randomly inserted vector would not reliably and predictably extrapolate the ability of such a chimeric IgH locus comprising a JC intron with truncated mouse JC DNA , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Morrison is applied to supplement the teaching of Tanamachi who states “In providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region [i.e., the “J/C intron”]. … The gene sequence between the J (joining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each. The last may be a matter of convenience where there is a convenient restriction site in the introns from the two sources (col.  3, lines 52-62). Morrison further discloses that J/C introns in chimeric immunoglobulin genes “may be naturally contiguous to the J segment or naturally contiguous to the C domain or a combination of fragments from both (col.  6, line 7-9). It is relevant to note that Murphy, Tanamachi and Morrison all teach the desirability of maintain the mouse enhancer in the J/C intron of their chimeric immunoglobulin constructs. Additionally, Examiner has cited new reference of Wagner et al who teaches that the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration).   Thus, each of these references are directed to the same goal of expression of chimeric antibodies in mouse cells, and teach similar means of achieving it by linking variable region sequences from a first mammalian source to constant region sequences from a second mammalian source by way of a J/C intron that includes the intact mouse intronic enhancer. 
On pages 34-42 of the applicant’s argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant re-iterates prior arguments. The Examiner's response to prior arguments are found in prior Office Actions.
On pages 43-51  of the applicant’s argument. Applicant re-iterate that Murphy teaching away from truncating the mouse component of JC intron of the chimeric IgH locus of their mouse. Applicant continue to argue that none of the cited art teaches the knowledge of where a chimeric JC junction could be placed in the JC intron of an endogenous chimeric IgH locus, while not disrupting the mouse regulatory sequences regardless whether the antibody intermediates generated therefrom by either the method of the instant claims or the method taught by Murphy. Applicant argues that the structure of the chimeric Ig loci of the mouse recited in the claims plays a critical role in determining the repertoire of antibodies generated in the instant methods. The structure of the chimeric IgH locus as well as its composite human variable region gene segments can play a role in its relative degree of expression, frequency of rearrangement, preferential rearrangement to other variable region gene segments, and preferential amount of junctional diversity. though each of the transgenic mice taught by Murphy et al., and by Tanamachi et al., all comprise the endogenous mouse Eu enhancer, the teachings by Aguilera indicate additional components exist that are critical for proper expression of
the human/mouse chimeric IgH (Ig) antibody in addition to mouse Eu enhancer (internal kappa enhancer). For instance, the role of the matrix attachment regions flanking Ep in the mouse JC intron was not well defined at the time of the invention. Given the opinion by Expert Dr. van Dijk that “it would have been inconsistent with the teachings of Murphy to use anything less than the entire mouse JC intron”. Applicant again reiterate truncated human JC intronic DNA leaving only between 1 and 12 human JC intronic nucleotides together with the nucleotides of the full-length mouse JC intronic DNA, there would be a corresponding duplicate number of mouse JC intronic nucleotides in the Murphy mouse, clearly distinguishing the mouse and human JC intronic nucleotides. Applicant further argues that Murphy do not teach use of mouse 129 sv strain. though each of the transgenic mice taught by Murphy et al., and by Tanamachi et al., all comprise the endogenous mouse Eu enhancer, the teachings by Aguilera indicate additional components exist that are critical for proper expression of the human/mouse chimeric IgH (Ig) antibody in addition to mouse Eu enhancer (internal kappa enhancer). For instance, the role of the matrix attachment regions flanking Ep in the mouse JC intron was not well defined at the time of the invention. Applicants’ arguments have been fully considered, but are not found persuasive.
 In response as stated above, Applicant’s argument that none of the cited art teaches the knowledge of where a chimeric JC junction could be placed in the JC intron of an endogenous chimeric IgH locus is not persuasive because pending claims do not require any specific placement of chimeric JC junction of an endogenous chimeric IgH locus. Applicant has argued in response to scope of enablement rejection that presence of human V-J gene segments into an endogenous Ig locus could be positioned between the last endogenous mouse J gene segment and the endogenous mouse intronic Ei enhancer (emphasis added). In response to applicant’s argument that there is extensive regulation and modification of the chimeric IgH locus that occurs before splicing and there is unpredictability of a truncated mouse JC intron at a chimeric JC intron, it is noted that instant specification itself prophetically contemplates for multiple embodiments of a chimeric IgH locus comprising a truncated JC intron of varying length would produce antibody. Applicant further fails to provide argument and/or evidence as to how the repertoire of antibodies comprising human VH regions produced by the instantly recited mouse that requires chimeric JC intron comprising few human nucleotides are structurally different from the repertoire of antibodies comprising human VH regions produced by the Murphy mouse. Further, van Dijk’s declaration is deficient to the extent it fails to address how a truncated mouse JC intron and/or full JC intron or chimeric JC intron comprising a single nucleotide of human origin that are identical to mouse JC intron would affect if any the  n and p nucleotide addition, somatic hypermutation, and transcription.
In fact, Murphy et al and the van Dijk Declaration emphasize to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, one of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Wagner et al taught wherein the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration). Further, positioning the chimeric junction within the J/C intron less than 2 kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer would have been an obvious modification of Murphy mouse in view of Tanamachi, Morrison and Wagner. One of ordinary skill in the art would have recognized that, as long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is only a matter of convenience as suggested in Morrison. The generic position as of the chimeric J/C intron also is technically insignificant, as such positioning would result from mere experimental variation during production of constructs to engineer Murphy mice. It should be noted that the Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice. If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer as taught by Murphy, Tanamachi, Wagner and Morrison. A person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment that could have been tested.
	In response to applicant’s argument that genome of the mouse disclosed in Murphy could not be chimeric intron comprising 12 nucleotide of human JC intron together with the nucleotides of the full-length mouse JC intronic DNA, it should be noted that this line of argument is to the extent applicant has argued that the  JC intron in the mouse disclosed in Murphy is entirely mouse JC intron. It is in this context, those skill in the art that would recognize that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical (see previous office action). Therefore, analyzing the genome of entire mouse JC disclosed in Murphy or Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely disclose the cloning step they
performed. Tanamachi et al disclosed the successful reduction to practice of constructing a
chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the
mouse JC intron is a truncated mouse JC intron. The focus when making a determination of
obviousness should be on what a person of ordinary skill in the pertinent art would have known
at the time of the invention, and on what such a person would have reasonably expected to have
been able to do in view of that knowledge. This is so regardless of whether the source of that
knowledge and ability was documentary prior art, general knowledge in the art, or common
sense. M.P.E.P. §2141. It is noted that obviousness does not require absolute predictability of
success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of
success. See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be
created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron
comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene
segments, whereby the mouse JC intron may be entirely present (Murphy et al), entirely human
JC Intron (Stevens,) or truncated (Tanamachi et al, Wagner or Morrison). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
On pages 50-563 of the applicant’s argument, Applicant re-iterates and rely on their previous arguments and declarations that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant re-iterates prior arguments. The Examiner's response to prior arguments are found in prior Office Actions. Briefly in response to applicant’s argument that there is no knowledge to placing chimeric JC intron without disrupting the regulatory sequence, it should be noted that instant specification discloses multiple positions for the chimeric junction in the J/C intron are acceptable. The recitation of multiple acceptable junction positions, coupled with the lack of evidence attributing a technical effect to any of the junction positions, further demonstrates the irrelevance of the recited chimeric junction location as discussed in preceding section. Further, one of ordinary skill in the art would have recognized that, as long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron.  It is common knowledge that Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice. If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer (as taught by Murphy, Wagner  and Tanamachi), a person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. 

Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation” the method of claim “ in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 is directed to a mouse. A recitation of “The mouse of claim 1” would obviate the basis of the rejection. Appropriate correction is required. 

Maintained-Double Patenting
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177 for the reasons of record. 
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 18-27 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 of copending Application No. 13310431 for the reasons of record.
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,5,7,9-10,15,18-19,23-24,29,31-32,38,41,45-49,53,55,57-58,60-63,65,76-78 and 80-81 of copending Application No. 14818162 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 

Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-16, 20, 21, 24, 25, 28 of copending Application No. 15232122 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-23, 26-27, 29-30, 31-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 13-16, 18-25 of copending Application No. 14056434. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and applications and patent discussed above. Thus the rejection is maintained.

Conclusion
No claims allowed. 
Claim 32 is free of prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORRISON S.L., et al. "Vectors and Approaches for the Eukaryotic Expression of Antibodies and Antibody Fusion Proteins" Antibody Engineering, 2nd Edition, Chapter 9, Edited by Carl A. K., Borrebaeck NY Oxford; Oxford University Press, 1995, 31 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632